UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1533



WILLIE D. GREEN,

                                              Plaintiff - Appellant,

          versus


DUKE ENERGY CORPORATION, a/k/a Duke Energy
Company,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CA-03-364)


Submitted:   September 22, 2004           Decided:   October 25, 2004


Before MICHAEL, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie D. Green, Appellant Pro Se. John James Doyle, Jr., Jill
Stricklin Cox, CONSTANGY, BROOKS & SMITH, L.L.C., Winston-Salem,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Willie    D.   Green     appeals   the    district   court’s   order

granting the Defendant’s motion for summary judgment on Green’s

employment discrimination lawsuit. We have reviewed the record and

find no reversible error.         Accordingly, we affirm substantially on

the reasoning of the district court.                See Green v. Duke Energy

Corp., No. CA-03-364 (M.D.N.C. Mar. 30, 2004).               We dispense with

oral   argument     because   the    facts    and    legal   contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                     AFFIRMED




                                     - 2 -